                   Case 2:21-cv-00701-MJP Document 1 Filed 05/27/21 Page 1 of 11




     Kira M. Rubel, Esq. (WSBA #51691)
 1   THE HARBOR LAW GROUP
 2   3615 Harborview Drive NW, Suite C
     Gig Harbor, WA 98332-2129
 3   Telephone: (253) 358-2215
     kira@theharborlawgroup.com
 4
     Ignacio Hiraldo, Esq. (pro hac vice forthcoming)
 5
     IJH LAW
 6   1200 Brickell Ave., Suite 1950
     Miami, FL 33131
 7   Telephone: (786) 496-4469
     IJhiraldo@IJhlaw.com
 8
     Counsel for Plaintiff and Proposed Class
 9

10                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
11
     DEBRA BROWN, individually and on                      Case No.
12   behalf of all others similarly situated,
                                                           CLASS ACTION
13                  Plaintiff,
                                                           COMPLAINT FOR VIOLATIONS OF
14   vs.                                                   THE TELEPHONE CONSUMER
                                                           PROTECTION ACT, 47 U.S.C. §§ 227,
15   TACOMA SUBARU, INC.,                                  ET SEQ. (TCPA)
16                  Defendant.
                                                           JURY TRIAL DEMANDED
17
                                       CLASS ACTION COMPLAINT
18
              1.       Plaintiff, Debra Brown, brings this action against Defendant, Tacoma Subaru, Inc.,
19
     to secure redress for violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C.
20
     § 227.
21
                                         NATURE OF THE ACTION
22
              2.       This is a putative class action pursuant to the Telephone Consumer Protection Act,
23
     47 U.S.C. §§ 227, et seq. (the “TCPA”).
24
              3.       Defendant operates a car dealership selling new and used cars as well as vehicle
25
     maintenance, service and parts.
26
27

28                                   CLASS ACTION COMPLAINT -1
                  Case 2:21-cv-00701-MJP Document 1 Filed 05/27/21 Page 2 of 11




 1           4.       Defendant also uses prerecorded messages to send mass automated marketing calls

 2   to individuals’ cellular phone numbers without first obtaining the required express written consent.

 3           5.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal

 4   conduct, which has resulted in the invasion of privacy, harassment, aggravation, and disruption of

 5   the daily life of thousands of individuals. Plaintiff also seeks statutory damages on behalf of

 6   Plaintiff and members of the Class, and any other available legal or equitable remedies.

 7                                      JURISDICTION AND VENUE

 8           6.       This Court has federal question subject matter jurisdiction over this action pursuant

 9   to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

10   §§ 227, et seq. (“TCPA”).

11           7.       The Court has personal jurisdiction over Defendant and venue is proper in this

12   District because Defendant directs, markets, and provides its business activities to this District,

13   and because Defendant’s unauthorized marketing scheme was directed by Defendant to consumers

14   in this District, including Plaintiff.

15                                                 PARTIES

16           8.       Plaintiff is a natural person who, at all times relevant to this action, was a resident

17   of King County, Washington.

18           9.       Defendant is a Washington corporation whose principal office is located at 3838
19   South Tacoma Way, Tacoma, WA, 98409-4617. Defendant directs, markets, and provides its

20   business activities throughout the United States, including throughout the state of Washington.

21           10.      Unless otherwise indicated, the use of Defendant’s name in this Complaint includes

22   all agents, employees, officers, members, directors, heirs, successors, assigns, principals, trustees,

23   sureties, subrogees, representatives, vendors, and insurers of Defendant.

24

25

26
27

28                                    CLASS ACTION COMPLAINT -2
              Case 2:21-cv-00701-MJP Document 1 Filed 05/27/21 Page 3 of 11




 1                                              THE TCPA

 2          11.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2)

 3   using an automatic telephone dialing system or an artificial or prerecorded voice; (3) without the

 4   recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(A).

 5          12.     The TCPA exists to prevent communications like the ones described within this

 6   Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

 7          13.     In an action under the TCPA, a plaintiff must show only that the defendant “called

 8   a number assigned to a cellular telephone service using an automatic dialing system or prerecorded

 9   voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd,

10   755 F.3d 1265 (11th Cir. 2014).

11          14.     The Federal Communications Commission (“FCC”) is empowered to issue rules

12   and regulations implementing the TCPA. According to the FCC’s findings, calls in violation of

13   the TCPA are prohibited because, as Congress found, automated or prerecorded telephone calls

14   are a greater nuisance and invasion of privacy than live solicitation calls, and such calls can be

15   costly and inconvenient. The FCC also recognized that wireless customers are charged for

16   incoming calls whether they pay in advance or after the minutes are used. Rules and Regulations

17   Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278, Report

18   and Order, 18 FCC Rcd 14014 (2003).
19          15.     In 2012, the FCC issued an order further restricting automated telemarketing calls,

20   requiring “prior express written consent” for such calls. See In the Matter of Rules & Regulations

21   Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012)

22   (emphasis supplied).

23          16.     To obtain express written consent for telemarketing calls, a defendant must

24   establish that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and

25   conspicuous disclosure’ of the consequences of providing the requested consent….and having

26   received this information, agrees unambiguously to receive such calls at a telephone number the
27

28                                 CLASS ACTION COMPLAINT -3
                Case 2:21-cv-00701-MJP Document 1 Filed 05/27/21 Page 4 of 11




 1   [plaintiff] designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of

 2   1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15,

 3   2012).

 4            17.    The TCPA regulations promulgated by the FCC define “telemarketing” as “the

 5   initiation of a telephone call or message for the purpose of encouraging the purchase or rental of,

 6   or investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining

 7   whether a communication constitutes telemarketing, a court must evaluate the ultimate purpose of

 8   the communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

 9            18.    “Neither the TCPA nor its implementing regulations ‘require an explicit mention

10   of a good, product, or service’ where the implication of an improper purpose is ‘clear from the

11   context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

12            19.    “‘Telemarketing’ occurs when the context of a call indicates that it was initiated

13   and transmitted to a person for the purpose of promoting property, goods, or services.” Golan,

14   788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and

15   Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at

16   14098 ¶ 141, 2003 WL 21517853, at *49).

17            20.    The FCC has explained that calls motivated in part by the intent to sell property,

18   goods, or services are considered telemarketing under the TCPA. See In re Rules and Regulations
19   Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142

20   (2003). This is true whether call recipients are encouraged to purchase, rent, or invest in property,

21   goods, or services during the call or in the future. Id.

22            21.    In other words, offers “that are part of an overall marketing campaign to sell

23   property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

24   Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014,

25   ¶ 136 (2003).

26
27

28                                  CLASS ACTION COMPLAINT -4
               Case 2:21-cv-00701-MJP Document 1 Filed 05/27/21 Page 5 of 11




 1           22.     If a call is not deemed telemarketing, a defendant must nevertheless demonstrate

 2   that it obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulations

 3   Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring

 4   express consent “for non-telemarketing and non-advertising calls”).

 5                                                   FACTS

 6           23.     On or about August through November 2020, Defendant caused a prerecorded

 7   voice message to be transmitted to Plaintiff’s cellular telephone number ending in 8280 (“8280

 8   Number”):

 9           24.     The prerecorded voice message states that the prerecorded message was being sent

10   from Defendant and sought for Plaintiff to come to Defendant’s dealership, see their inventory and

11   purchase a vehicle.

12           25.     Plaintiff is the subscriber and/or sole user of the 8280 number.

13           26.     When Plaintiff listened to the voice message, she was easily able to determine that

14   it was a prerecorded message. Rahn v. Bank of Am., No. 1:15-CV-4485-ODE-JSA, 2016 U.S. Dist.

15   LEXIS 186171, at *10-11 (N.D. Ga. June 23, 2016) (“When one receives a call, it is a clear-cut

16   fact, easily discernible to any lay person, whether or not the recipient is speaking to a live human

17   being, or is instead being subjected to a prerecorded message.”).

18           27.     Defendant’s prerecorded message calls constitute telemarketing/advertising
19   because they promote Defendant’s business, goods and services.

20           28.     At no point in time did Plaintiff provide Defendant with her express written consent

21   to be contacted by prerecorded message.

22           29.     Upon information and belief, Defendant caused similar prerecorded messages to be

23   sent to individuals residing within this judicial district.

24           30.     Defendant’s unsolicited prerecorded message caused Plaintiff additional harm,

25   including invasion of privacy, aggravation, annoyance, intrusion on seclusion, trespass, and

26
27

28                                   CLASS ACTION COMPLAINT -5
                   Case 2:21-cv-00701-MJP Document 1 Filed 05/27/21 Page 6 of 11




 1   conversion. Defendant’s call also inconvenienced Plaintiff and caused disruption to Plaintiff’s

 2   daily life.

 3                                          CLASS ALLEGATIONS

 4           PROPOSED CLASS

 5           31.       Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf

 6   of herself and all others similarly situated.

 7           32.       Plaintiff brings this case on behalf of the Class defined as follows:

 8
             NO CONSENT CLASS: All persons in the United States who, within four
 9           years prior to the filing of this action, (1) were sent a prerecorded message by
             or on behalf of Defendant, (2) regarding Defendant’s goods, products or
10           services, and (4) for which Defendant failed to secure the called party’s express
             written consent
11
             33.       Plaintiff reserves the right to modify the Class definitions as warranted as facts are
12
     learned in further investigation and discovery.
13
             34.       Defendant and its employees or agents are excluded from the Class. Plaintiff does
14
     not know the number of members in the Class but believes the Class members number in the
15
     several thousands, if not more.
16
             NUMEROSITY
17
             35.       Upon information and belief, Defendant has placed automated calls to cellular
18
     telephone numbers belonging to thousands of consumers throughout the United States without
19
     their prior express consent. The members of the Class, therefore, are believed to be so numerous
20
     that joinder of all members is impracticable.
21
             36.       The exact number and identities of the members of the Class are unknown at this
22
     time and can only be ascertained through discovery. Identification of the Class members is a
23
     matter capable of ministerial determination from Defendant’s call records.
24

25

26
27

28                                    CLASS ACTION COMPLAINT -6
               Case 2:21-cv-00701-MJP Document 1 Filed 05/27/21 Page 7 of 11




 1          COMMON QUESTIONS OF LAW AND FACT

 2          37.     There are numerous questions of law and fact common to members of the Class

 3   which predominate over any questions affecting only individual members of the Class. Among

 4   the questions of law and fact common to the members of the Class are:

 5                      a. Whether Defendant made non-emergency calls to Plaintiff’s and Class

 6                          members’ cellular telephones using a prerecorded message;

 7                      b. Whether Defendant can meet its burden of showing that it obtained prior

 8                          express written consent to make such calls;

 9                      c. Whether Defendant’s conduct was knowing and willful;

10                      d. Whether Defendant is liable for damages, and the amount of such damages;

11                          and

12                      e. Whether Defendant should be enjoined from such conduct in the future.

13          38.     The common questions in this case are capable of having common answers. If

14   Plaintiff’s claim that Defendant routinely transmits calls to telephone numbers assigned to cellular

15   telephone services is accurate, Plaintiff and the Class members will have identical claims capable

16   of being efficiently adjudicated and administered in this case.

17          TYPICALITY

18          39.     Plaintiff’s claims are typical of the claims of the Class members, as they are all
19   based on the same factual and legal theories.

20          PROTECTING THE INTERESTS OF THE CLASS MEMBERS

21          40.     Plaintiff is a representative who will fully and adequately assert and protect the

22   interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate

23   representative and will fairly and adequately protect the interests of the Class.

24          PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

25          41.     A class action is superior to all other available methods for the fair and efficient

26   adjudication of this lawsuit, because individual litigation of the claims of all members of the Class
27

28                                  CLASS ACTION COMPLAINT -7
                 Case 2:21-cv-00701-MJP Document 1 Filed 05/27/21 Page 8 of 11




 1   is economically unfeasible and procedurally impracticable. While the aggregate damages sustained

 2   by the Class are in the millions of dollars, the individual damages incurred by each member of the

 3   Class resulting from Defendant’s wrongful conduct are too small to warrant the expense of

 4   individual lawsuits. The likelihood of individual Class members prosecuting their own separate

 5   claims is remote, and, even if every member of the Class could afford individual litigation, the

 6   court system would be unduly burdened by individual litigation of such cases.

 7             42.   The prosecution of separate actions by members of the Class would create a risk of

 8   establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

 9   example, one court might enjoin Defendant from performing the challenged acts, whereas another

10   may not. Additionally, individual actions may be dispositive of the interests of the Class, although

11   certain class members are not parties to such actions.

12                                              COUNT I
                               Violations of the TCPA, 47 U.S.C. § 227(b)
13                            (On Behalf of Plaintiff and No Consent Class)
14
               43.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth
15
     herein.
16
               44.   It is a violation of the TCPA to make “any call (other than a call made for
17
     emergency purposes or made with the prior express consent of the called party) using any
18
     …artificial or prerecorded voice to any telephone number assigned to a … cellular telephone
19
     service ….” 47 U.S.C. § 227(b)(1)(A)(iii).
20
               45.   It is a violation of the TCPA regulations promulgated by the FCC to “initiate any
21
     telephone call…using an… artificial or prerecorded voice to any telephone number assigned to a
22
     paging service, cellular telephone service, specialized mobile radio service, or other radio common
23
     carrier service, or any service for which the called party is charged for the call.” 47 C.F.R. §
24
     64.1200(a)(1)(iii).
25
               46.   Additionally, it is a violation of the TCPA regulations promulgated by the FCC
26
     to “[i]nitiate, or cause to be initiated, any telephone call that includes or introduces an
27

28                                  CLASS ACTION COMPLAINT -8
               Case 2:21-cv-00701-MJP Document 1 Filed 05/27/21 Page 9 of 11




 1   advertisement or constitutes telemarketing, …artificial or prerecorded voice …other than a call

 2   made with the prior express written consent of the called party or the prior express consent of the

 3   called party when the call is made…” 47 C.F.R. § 64.1200(a)(2).

 4           47.     Defendant – or third parties directed by Defendant – used prerecorded messages to

 5   make non-emergency telephone calls to the cellular telephones of Plaintiff and the other members

 6   of the Class defined below.

 7           48.     Defendant – or third parties directed by Defendant – used prerecorded messages to

 8   make non-emergency telephone calls to the telephones of Plaintiff and other members of the Class.

 9           49.     These calls were made without regard to whether or not Defendant had first

10   obtained express permission from the called party to make such calls. In fact, Defendant did not

11   have prior express consent to call the cell phones of Plaintiff and the other members of the putative

12   Class when its calls were made.

13           50.     Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using

14   prerecorded messages to make non-emergency telephone calls to the cell phones of Plaintiff and

15   the other members of the putative Class without their prior express written consent.

16           51.     Defendant has therefore violated § 64.1200(a)(1)(iii) and § 64.1200(a)(2) by using

17   prerecorded messages to make non-emergency telephone calls to the telephones of Plaintiff and

18   the other members of the putative Class without their prior express written consent.
19           52.     Defendant knew that it did not have prior express consent to make these calls, and

20   knew or should have known that it was using prerecorded messages. The violations were therefore

21   willful or knowing.

22           53.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

23   Plaintiff and the other members of the putative Class were harmed and are each entitled to a

24   minimum of $500.00 in damages for each violation. Plaintiff and the members of the Class are

25   also entitled to an injunction against future calls. Id.

26
27

28                                   CLASS ACTION COMPLAINT -9
                Case 2:21-cv-00701-MJP Document 1 Filed 05/27/21 Page 10 of 11




 1                                         PRAYER FOR RELIEF

 2             WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the following

 3   relief:

 4                a) An order certifying this case as a class action on behalf of the Class as defined
 5                    above, and appointing Plaintiff as the representative of the Class and Plaintiff’s

 6                    counsel as Class Counsel;

 7                b) An award of actual and statutory damages for Plaintiff and each member of the
 8                    Class;

 9                c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq., Plaintiff
10                    seeks for herself and each member of the Class $500.00 in statutory damages for

11                    each and every violation pursuant to 47 U.S.C. § 277(b)(3)(B);

12                d) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §§ 227,
13                    et seq., Plaintiff seeks for herself and each member of the Class treble damages, as

14                    provided by statute, up to $1,500.00 for each and every violation pursuant to 47

15                    U.S.C. § 277(b)(3)(B) and § 277(b)(3)(C);

16                e) An order declaring that Defendant’s actions, as set out above, violate the TCPA;
17                f) An injunction requiring Defendant to cease all unsolicited call activity, and to
18                    otherwise protect the interests of the Class;
19                g) An injunction prohibiting Defendant from using, or contracting the use of,
20                    prerecorded messages without obtaining, recipient’s consent to receive calls made

21                    with such equipment;

22                h) Such further and other relief as the Court deems necessary.
23                                             JURY DEMAND

24             Plaintiff hereby demands a trial by jury.

25

26
27

28                                   CLASS ACTION COMPLAINT -10
              Case 2:21-cv-00701-MJP Document 1 Filed 05/27/21 Page 11 of 11




 1

 2                              DOCUMENT PRESERVATION DEMAND

 3          Plaintiff demands that Defendant take affirmative steps to preserve all records, lists,

 4   electronic databases or other itemization of telephone numbers associated with Defendant and the

 5   calls as alleged herein.

 6          Dated this 27th day of May, 2021.

 7                                               Respectfully Submitted,

 8                                               /s/ Kira M. Rubel
                                                 Kira M. Rubel, WSBA #51691
 9
                                                 THE HARBOR LAW GROUP
10                                               3615 Harborview Drive NW, Suite C
                                                 Gig Harbor, WA 98332-2129
11                                               Telephone: (253) 358-2215
                                                 kira@theharborlawgroup.com
12
                                                 Ignacio Hiraldo, Esq. (pro hac vice forthcoming)
13
                                                 IJH LAW
14                                               1200 Brickell Ave.
                                                 Suite 1950
15                                               Miami, FL 33131
                                                 Telephone: (786) 496-4469
16                                               IJhiraldo@IJhlaw.com
17                                               (Pro Hac Vice to be filed)

18                                               Counsel for Plaintiff and the proposed class

19

20

21

22

23

24

25

26
27

28                                CLASS ACTION COMPLAINT -11
